Citation Nr: 1400988	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  11-14 766	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether a determination by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, regarding $1,652.08 in attorney fees due and paid was proper.

(The issues of entitlement to an initial rating greater than 10 percent for a left knee disability, for accrued benefits purposes, to include whether the Appellant may be substituted for the Veteran for the purpose of processing this claim to completion, entitlement to an effective date earlier than December 1, 1994, for a grant of service connection for a left knee disability, for accrued benefits purposes, to include whether the Appellant may be substituted for the Veteran for the purpose of processing this claim to completion, entitlement to an effective date earlier than March 21, 2005, for a 100 percent rating for hepatitis C, for accrued benefits purposes, to include whether the Appellant may be substituted for the Veteran for the purpose of processing this claim to completion, and entitlement to service connection for ischemic heart disease, for accrued benefits purposes, are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1952 to September 1959 and additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) until August 1994.  He died in July 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which determined that a valid fee agreement had been properly filed by the Veteran's attorney and $1,652.08 was withheld from the Veteran's award of VA disability compensation benefits for possible payment of fees.  The Appellant subsequently filed a VA Form 21-22a in September 2010 appointing the Veteran's attorney as her attorney before VA.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1952 to September 1959 and from October 1975 to August 1994.

2.	The Veteran died in July 2010; the Appellant is his surviving spouse.

3.	On October 21, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant, through her attorney, that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  In the present case, the Appellant, through her attorney, has withdrawn this appeal; hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


